Title: American Commissioners to John Jay, 28 March 1786
From: American Commissioners
To: Jay, John



Sir
Grosr. Square March 28th. 1786

Soon after the arrival of Mr. J. in London, we had a conference with the Ambassador of Tripoli, at his House.

The amount of all the information we can obtain from him was that a perpetual peace was in all respects the most advisable, because a temporary treaty would leave room for increasing demands upon every renewal of it, and a stipulation for annual payments would be liable to failures of performance which would renew the war, repeat the negotiations and continually augment the claims of his nation and the difference of expence would by no means be adequate to the inconvenience, since 12,500 Guineas to his Constituents with 10 pr. Cent upon that sum for himself, must be paid if the treaty was made for only one year.
That 30,000 Guineas for his Employers and £3,000 for himself were the lowest terms upon which a perpetual peace could be made and that this must be paid in Cash on the delivery of the treaty signed by his sovereign, that no kind of Merchandizes could be accepted.
That Tunis would treat upon the same terms, but he could not answer for Algiers or Morocco.
We took the liberty to make some inquiries concerning the Grounds of their pretentions to make war upon Nations who had done them no Injury, and observed that we considered all mankind as our friends who had done us no wrong, nor had given us any provocation.
The Ambassador answered us that it was founded on the Laws of their Prophet, that it was written in their Koran, that all nations who should not have acknowledged their authority were sinners, that it was their right and duty to make war upon them wherever they could be found, and to make slaves of all they could take as Prisoners, and that every Musselman who should be slain in battle was sure to go to Paradise.
That it was a law that the first who boarded an Enemy’s Vessell should have one slave, more than his share with the rest, which operated as an incentive to the most desperate Valour and Enterprise, that it was the Practice of their Corsairs to bear down upon a ship, for each sailor to take a dagger in each hand and another in his mouth, and leap on board, which so terrified their Enemies that very few ever stood against them, that he verily believed the Devil assisted his Countrymen, for they were almost always successful. We took time to consider and promised an answer, but we can give him no other, than that the demands exceed our Expectations, and that of Congress, so much that we can proceed no further without fresh instructions.

There is but one possible way that we know of to procure the money, if Congress should authorize us to go to the necessary expence, and that is to borrow it in Holland. We are not certain it can be had there. But if Congress should order us to make the best terms we can with Tunis, Tripoli, Algiers and Morocco, and to procure this money wherever we can find it, upon terms like those of the last loan in Holland, our best endeavours shall be used to remove this formidable obstacle out of the way of the prosperity of the United States.
Inclosed is a Copy of a Letter from P. R. Randall Esqr. at Barcelona, the last from Mr. Barclay was dated Bayonne. It is hoped we shall soon have news from Algiers and Morocco, and we wish it may not be made more disagreable than this from Tunis and Tripoli. We are &c.

J.A.
T.J.

